 

IN THE UNITED sTATEs DISTRICT COURT m 29 m
FoR THE DIsTRICT oF MoNTANA

C|erk, U S District Court

BILLINGS DIVISION Districé 1_$‘)ifnh§/;I;)ntana
UNITED STATES OF AMERICA, Cause No. CR 04-126-BLG-SPW
CV 16-099-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255 MOTION
AND GRANTING CERTIFICATE OF
ORVILLE DAVID MORRISON, APPEALABILITY
Defendant/Movant.

 

 

Defendant Morrison filed a motion under 28 U.S.C. § 2255 seeking relief
based on Johnson v. United States, _ U.S. _, 135 S. Ct. 2251 (2015). On
September 12, 2018, the Court of Appeals held that such motions are untimely
until the Supreme Court extends Johnson to other contexts. See United States v.
Blaclcstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

Morrison argues that Blackstone Was Wrongly decided, but of course this
Court cannot rule on that basis. He also argues that even if his motion is untimely
under 28 U.S.C. § 2255(f)(3), he is excused from complying With the statute of
limitations because the rule of Johnson means he is actually innocent of violating
18 U.S.C. § 924(c). See McQuz'ggin v. Perkz'ns, 569 U.S. 383, 386-87 (2013).
This logic is inconsistent With Blac/cstone, which holds that only the Supreme

Court may decide whether Johnson applies to § 924(c). See, e.g., Blaclcstone, 903

F.3d at 1026-28. If Johnson and fact-free categorical analysis apply to § 924(c),
Morrison is indeed innocent of violating § 924(c). But then his motion would also
be timely under § 2255(t)(3). lt is not possible to separate Blackstone’s approach
to § 2255(f)(3) ii'om Morrison’s claim of actual innocence.

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule ll(a), Rules Goveming § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The Court previously found that, under the applicable precedents, he
did. See Order (Doc. 79) at 14. Where a claim is dismissed on procedural
grounds, the court must also decide whether “jurists of reason would find it
debatable whether the district court was correct in its procedural ruling.” Gonzalez
v. Thaler, 565 U.S. 134, 140-41 (2012).

Blackstone rejects Morrison’s claim that he was deprived of a constitutional
right and also imposes a time bar. In the Seventh Circuit, however, Morrison
would likely prevail. See Cross v. Unz'z‘ed States, 892 F.3d 288, 293-94 (7th Cir.
2018). Reasonable jurists could disagree with this Court’s decision. A certificate
of appealability is granted on the issues of (l) Whether Morrison was convicted and
sentenced under 18 U.S.C. § 924(c) without fair notice of the illegality of his

conduct and (2) whether his § 2255 motion is time-barred.

Accordingly, IT IS HEREBY ORDERED:

1. The United States’ motion to reconsider (Doc. 91) is GRANTED. The
Order of May 7, 2018 (Doc. 79), is VACATED.

2. Morrison’s motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255 (Doc. 71) is DISl\/IISSED WITH PREJUDICE as time-barred.

3. A certificate of appealability is GRANTED on the issues of (1) whether
Morrison was convicted and sentenced under 18 U.S.C. § 924(c) Without fair
notice of the illegality of his conduct and (2) whether his § 2255 motion is time-
barred. The clerk shall immediately process the appeal if Morrison files a notice of
appeal

4. The clerk shall ensure that all pending motions in this case and in CV 16»
99-BLG-SPW are terminated and shall close the civil file by entering judgment in
favor of the United States and against Morrison.

c.,M_
DATED this 222 day of October, 2018.

,j@¢/,»HQ/Mazq

’Susan P. Watters
United States District Court

